




Exhibit 10.8
AMENDMENT NO. 3
TO
EMPLOYMENT AGREEMENT
AMENDMENT, dated December 31, 2012 (“Amendment”), made to the Employment
Agreement dated as of the Effective Date, as amended by Amendment No. 1 thereto
effective as of December 31, 2008, and Amendment No. 2 thereto effective as of
November 19, 2009 (as amended, the “Employment Agreement”), by and between
Wyndham Worldwide Corporation, a Delaware corporation (the “Company”), and
Stephen P. Holmes (the “Executive”).
WHEREAS, the Company and the Executive have previously entered into the
Employment Agreement and desire to amend the Employment Agreement in a manner
intended to address certain requirements under Code Section 409A.
NOW, THEREFORE, effective as of the date first written above, the Employment
Agreement is hereby amended as follows:
Section VII(d) of the Employment Agreement is hereby amended and restated in its
entirety as follows:
“(d) Conditions to Payment and Acceleration. In the event of a termination under
this Section VII, any Base Salary earned but unpaid as of the date of such
termination shall be paid in accordance with Section IV(a), and any Annual
Incentive Compensation earned but unpaid as of the date of such termination
shall be paid in accordance with Section IV(b). All payments due to the
Executive under Section VII(a)(i) shall be made to the Executive in a lump sum
no later than the 60th day following the date of termination; provided, however,
that (i) such payment shall be subject to, and contingent upon, the execution by
the Executive (or his beneficiary or estate) of a release of claims against the
Company and its affiliates in such reasonable form determined by the Company in
its sole discretion and (ii) in the event that the period during which the
Executive is entitled to consider any release of claims required under this
Agreement (and to revoke such release, if applicable) spans two calendar years,
then any payment that otherwise would have been payable during the first
calendar year will in no case be made until the later of (A) the end of the
revocation period (assuming that the Executive does not revoke) or (B) the first
business day of the second calendar year (regardless of whether the Executive
used the full time period allowed for consideration), as and to the extent
required for purposes of Code Section 409A. The payments due to the Executive
under this Section VII shall be in lieu of any other severance benefits
otherwise payable to the Executive under any severance plan of the Company or
its affiliates.”


Except as provided herein all terms and conditions set forth in the Employment
Agreement shall remain in full force and effect. From and after the date hereof,
all references to the Employment Agreement shall mean the Employment Agreement
as amended hereby.


[Signature Page Follows]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has caused this Amendment to be executed
this 31st day of December 2012.
EXECUTIVE
 
/s/ Stephen P. Holmes
Stephen P. Holmes
 
WYNDHAM WORLDWIDE CORPORATION
 
By: /s/ Mary R. Falvey
       Mary R. Falvey
       Executive Vice President and
       Chief Human Resources Officer



